Citation Nr: 0014627	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  94-48 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to assignment of a rating in excess of 10 
percent for chondromalacia of the right knee.

2.  Entitlement to a assignment of rating in excess of 10 
percent for chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active service from September 1980 to April 
1985.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1993 rating decision by 
the Atlanta, Georgia, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
chondromalacia of the knees and assigned a noncompensable 
rating for each knee, effective July 12, 1993.  In a June 
1995 decision, the hearing officer granted a 10 percent 
rating for chondromalacia of the right knee (effective July 
12, 1993) and continued the noncompensable rating for 
chondromalacia of the left knee.  In an October 1999 rating 
decision, the RO granted a 10 percent rating for the 
veteran's left knee disability (effective April 13, 1999) and 
continued the 10 percent rating for the veteran's right knee 
disability.  As there has been no clearly expressed intent by 
the veteran to limit the appeal to entitlement to a specified 
disability rating, the case remains in appellate status.  AB 
v. Brown, 6 Vet. App. 35, 39 (1993).

This case was remanded by the Board in October 1997 for 
additional development. 


FINDINGS OF FACT

1.  The veteran's service-connected chondromalacia of the 
right knee results in flexion limited to approximately 90 
degrees with pain at 70 degrees, and full extension, but with 
no subluxation or lateral instability.

2.  From July 12, 1993, the veteran's service-connected 
chondromalacia of the left knee has resulted in flexion 
limited to approximately 110 degrees with pain at 95 degrees, 
and full extension, but with no subluxation or lateral 
instability.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to a disability 
evaluation in excess of 10 percent for chondromalacia of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5260 (1999).

2.  The schedular criteria for entitlement to a disability 
evaluation of 10 percent for chondromalacia of the left knee 
from July 12, 1993, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5003, 5010, 5260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignments of 
disability evaluations following an award of service 
connection, and, as such, his claims for assignment of higher 
evaluations are well grounded.  38 U.S.C.A. § 5107(a); 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  With a well-
grounded claim arises a statutory duty to assist the veteran 
with the development of evidence in connection with his 
claim.  38 U.S.C.A. § 5107(a).  After reviewing the evidence 
of record, including an April 1999 examination report with 
May 1999 addendum, the Board finds that the record as it 
stands is adequate to allow for equitable review of the 
veteran's increased rating claims and that no further action 
is necessary to meet the duty to assist the veteran.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Since the present appeal arises from an initial rating 
decision which established service connection and assigned 
the initial disability evaluation, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service medical records reflect that the veteran made 
numerous complaints of knee pain and was diagnosed with 
bilateral chondromalacia.  A private medical record dated in 
May 1990 reflects that the veteran ruptured his right 
patellar tendon while playing softball.  The veteran 
underwent repair of his patellar tendon and was discharged 
two days following the surgery with a diagnosis of rupture, 
right inferior tendon.  X-rays dated in December 1993 
revealed a normal left knee; it was noted that a wire suture 
was surrounding the right patella.

At a March 1994 VA joints examination, the veteran complained 
of difficulty bending, going up and down stairs, and working 
on his knees.  Physical examination revealed active knee 
extension (bilaterally) with significant knee discomfort with 
resisted knee extension.  Range of motion of the left knee 
was from 0 degrees extension to 120 degrees of flexion.  
Range of motion of the right knee demonstrated full extension 
and 115 degrees flexion.  The veteran had significant pain 
with patellar mobilization and compression on the left and 
exquisite pain to palpation of the patellar tendon on the 
left.  The veteran also had significant pain with right side 
patellar mobilization.  There was minimal crepitus on the 
right with no meniscal tear or ligamentous instability.  With 
the exception of a wire suture in the right patella, X-rays 
of the knees were normal.  The impression was history of 
patellofemoral over-use syndrome with "jumper's knee" 
(patellar tendinitis).  The examiner noted that the veteran 
was a poor surgical candidate and that his knee condition 
could require that the veteran change his job.

VA treatment records dated from March 1994 to September 1995 
reflect ongoing treatment for his knee problems.  September 
1995 X-rays revealed a normal left knee with the right knee 
showing a circumferential wire including the patella and the 
patella ligament.  

At a March 1995 RO hearing, the veteran testified that he 
experienced pain in his knees when going up stairs and when 
walking, especially if he accidentally bumped something.  He 
also remarked that he would experience pain while he was 
sitting in a chair and not engaging in activity.  His right 
knee would sometimes "give out" when climbing stairs.  He 
had worn a brace in the past but found that it did little to 
alleviate the pain.  He stated that he had been in constant 
pain since service, but especially after suffering a sports 
injury to his knee in 1990.

Private treatment records dated from April 1996 to August 
1998 reflect ongoing treatment for knee pain.  A July 1998 
record reflects that the veteran suffered a right knee injury 
while mowing his lawn.  The veteran's range of motion was 
limited secondary to pain.  The diagnosis was right knee 
effusion.  X-rays revealed postsurgical change of the knee 
with no evidence of acute osseous abnormality.  An  August 
1998 treatment record indicates that the veteran's right knee 
"gave out again."

On orthopedic examination in April 1999, the veteran 
complained of buckling, locking, and giving away of his knee.  
Examination revealed that the veteran ambulated with an 
antalgic gait.  He had a transverse incision in the mid 
portion of his patella measuring 5 1/2 inches.  Flexion of 
the knee was to ninety two degrees on the right side with 
pain beginning at seventy degrees.  There was medial joint 
tenderness, and his collateral ligaments and cruciates were 
intact.  He had a markedly positive patellar compression 
test; there was no swelling or effusion.  Flexion of the left 
knee was one hundred ten degrees with pain from ninety five 
to one hundred ten degrees; the veteran's left knee had full 
extension.  Left knee collateral ligaments and cruciates were 
intact, but he had a positive patellar compression test with 
tenderness on the underside of his patella.  X-rays noted a 
circumferential wire in the right patella and were otherwise 
normal.  The impression was status post operation for 
fractured patella, right knee, and chondromalacia patella, 
left knee.  The examiner noted that the veteran had indicated 
that he was going to have difficulty working in any job that 
was going to require him to be on his feet for any prolonged 
period of time.

In a May 1999 letter provided for the purposes of clarifying 
findings from the April 1999 examination, the examiner 
indicated that there was no history of subluxation, lateral 
instability, or locking of the knees.  He stated that as for 
the severity of the veteran's pain, "he is indeed more 
symptomatic during weather changes and it is described as 
markedly severe."

The veteran's chondromalacia of the knee disabilities are 
rated by analogy to traumatic arthritis under Diagnostic Code 
5010.  Code 5010 in turn provides that traumatic arthritis 
shall be rated as degenerative arthritis.  Under Code 5003, 
degenerative arthritis established by x-ray findings is to be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint affected by limitation 
of motion.  The limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  Diagnostic Code 
5003. 

Looking to the diagnostic criteria for limitation of motion 
of the knees, the Board first notes that normal flexion is to 
140 degrees and normal extension is to 0 degrees.  38 C.F.R. 
§ 4.71, Plate II.  Under Code 5260 for limitation of flexion, 
a noncompensable rating is for application when limited to 60 
degrees, a 10 percent rating is for application when limited 
to 45 degrees, and a 20 percent rating is for application 
when limited to 30 degrees.  Under Code 5261 for limitation 
of extension, a noncompensable rating is for application when 
limited to 5 degrees, a 10 percent rating is for application 
when limited to 10 degrees, and a 20 percent rating is for 
application when limited to 15 degrees.  The Board notes here 
that when evaluating disabilities of the musculoskeletal 
system under range of motion criteria, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected 
on range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 
202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

Another potentially applicable diagnostic code is Code 5257 
for other impairment of the knee.  Under this Code, a 10 
percent rating is for application when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating is for application is for application when there is 
moderate recurrent subluxation or lateral instability, and a 
30 percent rating is for application when there is severe 
recurrent subluxation or lateral instability. 

Evidence of dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint will 
warrant a 20 percent rating under Diagnostic Code 5258.

I.  Right Knee

The veteran's right knee disability has been rated as 10 
percent disabling from July 12, 1993 (the effective date of 
the original grant of service connection).  Looking to 
whether or not a rating in excess of 10 percent is warranted, 
the Board first notes that there is no x-ray evidence of 
arthritis.  Moreover, despite the veteran's complaints, 
medical examiners have clearly reported that there is no 
clinical evidence of recurrent subluxation or lateral 
instability.  However, the RO has apparently rated the 
disability by analogy to Codes 5003, 5010, 5260 and 5261 
which call for a review of any resulting limitation of 
motion.   

The clinical evidence shows flexion of the right knee to 
approximately 90 degrees with full extension.  However, the 
April 1999 examination showed pain beginning at 70 degrees of 
flexion.  Applying 38 C.F.R. § 4.40, 4.45, the Board thus 
views the evidence as supporting a finding that pain 
effectively limits flexion of the right knee to 70 degrees.  
However, under Code 5260, a 20 percent rating requires 
flexion limited to 30 degrees.  It is clear that a rating in 
excess of the current 10 percent for right knee disability is 
not warranted under range of motion criteria, even 
considering additional functional loss due to pain.  
Moreover, while the record does suggest some functional loss 
due to weakness, fatigue and perhaps incoordination, there is 
no persuasive evidence to warrant a finding that such 
additional functional loss results in limitation of flexion 
to 30 degrees as required for a 20 percent rating under Code 
5260.  Further, there is no evidence of limitation of 
extension of the right knee to any point even close to the 15 
degrees which is required for a 20 percent rating under Code 
5261. 

As noted, a 20 percent rating may be provided for dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint under Diagnostic Code 5258.  
However, the veteran's right knee is not shown by the 
evidence to have frequent episodes of locking or effusion 
into the joint, and therefore this criteria does not apply to 
his service-connected right knee disability.  Further, as 
there is no persuasive evidence of recurrent subluxation or 
lateral instability, a rating in excess of the current 10 
percent is not for application under Code 5257.  

In sum, the preponderance of the evidence shows that the 
impairment from the service-connected right knee disability 
warrants no more than a 10 percent rating at any time during 
the veteran's claim.  Fenderson.  

II.  Left Knee

The RO has determined that a noncompensable evaluation was 
warranted prior to April 13, 1999, and a 10 percent rating is 
warranted from April 13, 1999.  However, after reviewing the 
evidence over the years, the Board concludes that a 10 
percent rating is warranted for left knee disability during 
the entire period under consideration; that is, from July 12, 
1993.

As noted earlier in connection, there is no medical evidence 
of recurrent subluxation or lateral instability to allow for 
rating under Code 5257.  Further, there is no evidence of 
dislocated semilunar cartilage to allow for evaluation under 
Code 5258.  There is evidence, however, of some decrease in 
flexion, and the RO has therefore determined that rating by 
analogy to Codes 5003, 5010 (which call for consideration of 
Codes 5260 and 5261) is appropriate, and the Board agrees 
with this determination.  

Looking to Codes 5260 and 5261, it is apparent that there is 
some limitation of flexion to approximately 110 degrees.  
While this is not enough to warrant a 10 percent rating under 
the criteria of Code 5260, the Board observes that under 
5003, a 10 percent rating is nevertheless warranted as long 
as there is some limitation of motion (even if noncompensable 
under the range of motion codes) if evidenced by painful 
motion.  The medical evidence with regard to the left knee 
clearly documents evidence of painful motion.  Accordingly, 
the Board finds that a 10 percent rating is warranted for 
left knee disability from July 12, 1993.  In this regard, the 
Board notes that certain items of evidence, including the 
report of a march 1994 VA examination suggest that there has 
been some limitation of motion during the entire appeal 
period. 

However, while the Board views the evidence as showing that a 
10 percent rating under Codes 5003, 5010 and 5260 is 
warranted during the appeal period, the preponderance of the 
evidence is against a finding that an even higher rating is 
warranted.  There is no evidence that flexion of the left 
knee is limited to 30 degrees, even when additional 
functional loss due to pain, weakness, fatigue and 
incoordination are considered.  It appears that evidence of 
pain at 95 degrees of flexion was noted on examination in 
April 1999.  Even considering that the examiner commented 
that the pain is more symptomatic during flare-ups and was 
markedly severe, there is no persuasive evidence that such 
pain results in additional loss of flexion to approximate 30 
degrees of flexion.  In other words, even considering 38 
C.F.R. § 4.40, 4.45, a rating in excess of 10 percent is not 
warranted. 


Conclusion

In reaching its determinations as to both issues on appeal, 
the Board has reviewed the evidence in light of 38 U.S.C.A. 
§ 5107(b).  However, there is not such a state of equipoise 
of the positive evidence with the negative evidence to permit 
a finding that a rating in excess of 10 percent is warranted 
for either disability.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected knee disabilities have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the right knee is not warranted.  To this 
extent, the appeal is denied.

Entitlement to an evaluation of 10 percent for chondromalacia 
of the left knee from July 12, 1993, is warranted.  To this 
extent, the appeal is granted.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

